UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7131


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

NIGEL NICHOLAS DOUGLAS, a/k/a Junior,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00131-HCM-7)


Submitted:    December 15, 2009            Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nigel Nicholas Douglas, Appellant Pro Se. Robert Joseph Seidel,
Jr., Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nigel    Nicholas      Douglas     appeals    the   district     court’s

order    denying     his   motion    to    modify   his    sentence       pursuant    to

18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2009).                            We have

reviewed the record and find no reversible error.                      Accordingly,

we deny Douglas’s motion for grand jury minutes and discovery

and affirm for the reasons stated by the district court.                             See

United    States     v.    Douglas,       No. 2:93-cr-00131-HCM-7          (E.D.     Va.

filed June 1, 2009 & entered June 2, 2009).                      We dispense with

oral     argument    because      the     facts   and   legal      contentions       are

adequately    presented      in     the    materials      before    the    court     and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2